Case 3:19-cr-30032-NJR Document 62 Filed 01/21/20 Page 1 of 3 Page ID #137




                                                                                       JAN 2 J 2020
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS                              district nc?mi?Xo
                                                                                     east ST. LOUIS OFFICE   ®
UNITED STATES OF AMERICA,

                               Plaintiff,

                vs.                                  CRIMINAL NO. 19-CR-30032-NJR-1


SEAN HALL,

                               Defendant.



                                   STIPULATION OF FACTS


         Steven D. Weinhoeft, United States Attorney for the Southern District ofIllinois, and

 Alexandria Bums, Assistant United States Attomey for said District, herewith enters into the

following Stipulation of Facts with the defendant:

    1.      On February 26,2019, O'Fallon Police Department conducted a traffic stop on a

            vehicle in which Defendant was a passenger. A firearm, which was identified as a

            brown and black Taurus Millennium G2 PTl 11, 9mm,semi-automatic handgun,

            serial number TKX63314, was located inside the vehicle.

    2.      A search warrant was executed on Defendant's mobile device, an Apple iPhone 8

            Plus with UDID: 0586725c7df97e5e242e55bba796fc654da5e73e, using apple ID:

            sean 19hall96@yahoo.com, and phone number 618-974-1873. Contained within the

            device were Defendant's conversations and photographs along with metadata

            providing the date and location of the conversations and photographs.

    3.      Defendant had knowingly previously been convicted of a felony that was punishable

            by more than one year of imprisonment. Specifically, Defendant pled guilty on

            October 10, 2013,to the felony of Unlawful Possession of Marijuana in the 20*''

            Judicial Circuit, Saint Clair County, Illinois, in case number 13-CF-1483. Defendant
Case 3:19-cr-30032-NJR Document 62 Filed 01/21/20 Page 2 of 3 Page ID #138
Case 3:19-cr-30032-NJR Document 62 Filed 01/21/20 Page 3 of 3 Page ID #139
